probation, see NRS 176A.100(1)(c); NRS 193.140; NRS 199.480(3)(a);
Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and we
              ORDER the judgment of conviction AFFIRMED.'




P  C054,,,A
Parraguirre




cc: Hon. Michael Montero, District Judge
     Humboldt County Public Defender
     Attorney General/Carson City
     Humboldt County District Attorney
     Humboldt County Clerk




      1 Pineda's fast track statement does not comply with NRAP 3C(h)(1)
and NRAP 32(a)(4) because it does not have margins of at least one inch
on all four sides. We caution appellant's counsel, Matt Stermitz, that
future failure to comply with the applicable rules when filing briefs in this
court may result in the imposition of sanctions. See NRAP 3C(n).




                                      2
                                                                      W.7.=aketrAWM